Citation Nr: 0841795	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis and surgical 
fusion of the lower back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from November 1960 to December 
1963.  The veteran also had a period of service in the Naval 
Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran requested a Central Office (CO) hearing in 
connection with the current claim.  The hearing was scheduled 
for April 2008, but in March 2008, the veteran requested that 
his hearing be re-scheduled and held at the Nashville RO.  
Having found good cause, the undersigned Veterans Law Judge 
(VLJ) remanded the veteran's claim in May 2008 with 
instructions that he be afforded a Travel Board hearing at 
the next appropriate opportunity.  The hearing was scheduled 
for November 2008, but the veteran subsequently withdrew his 
request in October 2008, citing poor health.  Thus, the 
veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that he injured his back in 
1985 while on active duty for training (ACDUTRA).  The Board 
has reviewed the evidence of record, and regrettably, a 
remand is required for additional evidentiary development.  

As a preliminary matter, the Board notes that the veteran had 
active service from November 1960 to December 1963.  Service 
treatment records (STRs) are negative for a diagnosis of or 
treatment for a back disability, and there is no evidence of 
a diagnosis of or treatment for arthritis within one year 
after discharge from service.  
Additional STRs associated with the veteran's claims file 
revealed that he had a period of service in the Naval 
Reserves from March 1984 to June 1989.  It is, however, 
unclear from the evidence of record whether this period of 
service involved active duty, ACDUTRA, or inactive duty 
training (INACDUTRA).

Nevertheless, the veteran was afforded an annual examination 
in January 1987.  A clinical evaluation was normal and no 
evidence of arthritis or a back disability was noted at that 
time.  However, a notation on the examination report revealed 
that the veteran had a "hx of Laminectomy L4-L5 - no 
residule."  The veteran described his health as "good," 
and provided a medical history in which he specifically 
denied ever having arthritis or recurrent back pain.  A 
notation on the report of medical history indicated that the 
veteran had a laminectomy at L4-5 in November 1985, but that 
this condition was not considered to be disqualifying.

A private treatment note from J. Richardson, M.D. dated April 
1988 stated that the veteran had spinal surgery in February 
1988.  Dr. Richardson recommended that the veteran not 
perform military physical training for a period of six 
months.  On the back of this treatment note, the Board 
observed a series of handwritten notes which indicated the 
following:

Back injury 1985 - discectomy
fusion - 2/88
no further pain.  Not yet returned to 
work.
May return to work in Oct.

AD 60's at 1963.  N.G. 1975-1977.  ANG 
4 yrs.  
N reserves 1984 3 yrs.  discharged
1987 reenlisted for 6 yrs.

An August 1988 STR revealed that the veteran was "NPQ @ 
this time because of lumbar fusion.  Awaiting medical 
records."  An addendum dated June 1989 indicated that the 
veteran declined the opportunity to appear before a Medical 
Evaluation Board (MEB) in May 1989.  The veteran was 
subsequently discharged from the Naval Reserves, effective 
June 8, 1989.
In light of the information described above, the veteran 
should identify all VA and non-VA sources of treatment for 
his claimed back injury and/or arthritis.  In particular, 
the veteran should provide (or authorize VA to obtain) 
copies of any and all treatment records from J. Richardson, 
M.D. pertaining to the veteran. 

The notations on the back of Dr. Richardson's private 
treatment note dated April 1988 suggested that the veteran 
had numerous periods of service with different branches of 
the military (e.g., National Guard, Army National Guard, and 
Naval Reserves).  As such, the RO should contact the veteran 
and ask that he identify all units that he served with and 
the dates of service.  The RO should then contact all 
appropriate service departments, Federal agencies, and/or 
state agencies and request complete copies of the veteran's 
service personnel records and service treatment records.  
All efforts to obtain these records should be fully 
documented in the claims file and once these records are 
obtained (or upon notification that no such records exist), 
the RO should also attempt to determine whether the veteran 
was on active duty, ACDUTRA, or INACDUTRA at the time the 
claimed injury occurred.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2008).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran should be afforded a VA 
examination if and only if it is determined that the veteran 
sustained a back disability and/or arthritis as a result of 
an incident that occurred while he served on active duty, 
ACDUTRA, or INACDUTRA. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
sources of treatment for his claimed back 
disability and/or arthritis.  In 
particular, the veteran should provide 
copies (or authorize VA to obtain) any and 
all treatment records from J. Richardson, 
M.D. pertaining to the veteran.

2.  The notations on the back of Dr. 
Richardson's private treatment note dated 
April 1988 suggested that the veteran had 
numerous periods of service with different 
branches of the military (e.g., National 
Guard, Army National Guard, and Naval 
Reserves).  As such, the RO should the 
veteran and ask that he identify all the 
units with which he served and the dates 
of service.  

3.  Then contact all appropriate service 
departments, Federal agencies, and/or 
state agencies and request complete copies 
of the veteran's service personnel records 
and service treatment records.  The RO 
should also attempt to determine whether 
the veteran was on active duty, active 
duty for training (ACDUTRA), or inactive 
duty training (INACDUTRA) at the time the 
claimed back disability occurred.  All 
efforts to obtain these records should be 
fully documented, and if no such records 
exist, evidence to this effect should be 
included in the claims file.

4.  Upon receipt of the requested records 
(or upon notification that no such records 
exist), the RO should take any other 
appropriate action necessary, to include 
ordering a VA examination, if and only if 
it is determined that the veteran 
sustained a back disability and/or 
arthritis as a result of an injury that 
occurred while on active duty, ACDUTRA, or 
INACDUTRA.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




